Name: Council Regulation (EEC) No 2209/80 of 27 June 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Sweden
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Europe
 Date Published: nan

 29 . 8 . 80 Official Journal of the European Communities No L 226/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2209/80 of 27 June 1980 on the conclusion of the Agreement on fisheries between the European Economic Community and the Government of Sweden HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Par ­ liament 0 ), Whereas by its resolution of 3 November 1976 on certain external aspects of the creation of a 200-mile fisheries zone in the Community with effect from 1 January 1977 , the Council agreed that fishing rights for Community fishermen in the waters of third countries must be obtained and preserved by appro ­ priate Community Agreements ; Whereas the Agreement on fisheries between the Community and Sweden signed on 21 March 1977 should be concluded, Article 1 The Agreement on fisheries between the European Economic Community and the Government of Sweden is hereby approved on behalf of the Com ­ munity . The text of the Agreement is annexed to this Regu ­ lation . Article 2 The President of the Council shall give the notifica ­ tion provided for in Article 1 1 of the Agreement (2 ). Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1980 . For the Council The President A. SARTI (0 OJ No C 182 , 31.7 . 1978 , p. 55 . ( 2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Com ­ munities by the General Secretariat of the Council .